Citation Nr: 1342404	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-26 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for service-connected verruca acuminata on scrotum and penis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel

INTRODUCTION

The Veteran had active duty service from August 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the claim of service connection and assigned a noncompensable rating, effective July 20, 2009.  

The Veteran appeared at a hearing before the Board at the RO (Travel Board) in March 2013.  A transcript is of record.  

The  issue of connection for sexual dysfunction as secondary to the service-connected verruca acuminata on scrotum and penis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When the Veteran was afforded a VA examination in August 2012, the examiner noted the Veteran's history of cryosurgery in March 2010 and laser ablation in February 2011, but found no "active genital warts."  At the March 2013 Travel Board hearing, the Veteran testified to the return of lesions.  In light of the Veteran's assertions that his disability has undergone an increase in severity since the most recent examination, another VA examination is appropriate.  

The Board has also considered whether consideration of an extraschedular rating is warranted.  The Veteran's written statements of itchiness and his testimony regarding sexual problems and frequency of his outbreaks could be characterized as a claim for secondary service connection and an argument that the symptoms of his disability that may not be contemplated by Diagnostic Code 7819.  The schedular criteria for verruca acuminata on scrotum and penis provide for ratings based on the characteristics and size of the scars or impairment of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7819.  

On remand, a claim of service connection for sexual dysfunction as secondary to the service-connected verruca acuminata on scrotum and penis should be adjudicated.  The AMC/RO should also consider whether referral for an extraschedular rating is necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for verruca acuminata on scrotum and penis since October 2012.  After securing the necessary release, the RO should obtain these records, including any VA treatment records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination, preferably by an urologist, to ascertain the current severity of the verruca acuminata on scrotum and penis.  The claims file should be made available to the examiner for review.  

All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria (Diagnostic Code 7819) for verruca acuminata on scrotum and penis.  Report any related scars and include descriptions of their characteristics (whether they are superficial and nonlinear, unstable or painful) and size (total area in square inches).  

If present, report any dermatitis or eczema and report the percentage of the Veteran's body affected.
Also report whether systemic therapy (such as corticosteroids or other immunosuppressive drugs) has been required and the duration of such therapy during the past 12 months. 
 
In the event that there is no verruca acuminata at the time of the examination, quantify (based on the history provided by the Veteran and review of the record) the size of the warts/area affected whenever the disorder is present.

3.  Review the claims file to ensure that the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim, to include consideration of whether referral for an extraschedular rating is warranted.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


